Citation Nr: 0208193	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  01-09 037	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 26, 1995 Board of Veterans' Appeals (Board) decision 
which denied entitlement to an effective date earlier than 
September 6, 1990, for a grant of service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board from an October 2001 
motion from the veteran's representative for revision or 
reversal on the grounds of CUE of an April 1995 decision of 
the Board.


FINDING OF FACT

The moving party has not alleged any error of fact or law in 
the April 1995 Board decision that compels the conclusion 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

A valid claim of CUE in the April 26, 1995 Board decision 
denying entitlement to an effective date earlier than 
September 6, 1990, for a grant of service connection for 
PTSD, has not been made.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 1401, 1402, 1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The final regulations implementing the VCAA 
were published on August 29, 2001.  

There is no issue as to compliance with the notice and duty 
to assist provisions of the law, because the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions of the VCAA do not apply to a motion to revise 
a prior Board decision on the basis of clear and unmistakable 
error because such a motion is not a claim for VA benefits, 
but a collateral attack on a prior final decision.  The 
moving party with regard to such a motion to revise a prior 
Board decision is therefore not a "claimant" under 38 
U.S.C.A. § 5100 (West Supp. 2001).  Livesay v. Principi, 15 
Vet. App. 165 (2001).


II.  CUE Motion

The veteran alleges that the Board committed a clear and 
unmistakable error in its April 1995 decision, in which the 
Board denied entitlement to an effective date earlier than 
September 6, 1990, for the grant of service connection for 
PTSD.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. § 20.1400 (2001).  All final 
Board decisions are subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2001).  
A final decision is one which was appealable under Chapter 72 
of title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2001).

A claim of CUE is not a claim or application for Department 
of Veterans Affairs (VA) benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103 of the 
existence of evidence which might complete a claimant's 
application for benefits and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2001).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to clear and unmistakable error claims.  
38 C.F.R. § 20.1411(a) and (b) (2001).  A clear and 
unmistakable error motion is not an appeal and therefore, 
with certain exceptions, it is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  38 C.F.R. § 20.1400 (2001).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2001).

§ 20.1404 Rule 1404.  Filing and pleading 
requirements; withdrawal.

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001) (to be codified as 
amended at 38 C.F.R. § 20.1404(b)).

According to VA law and regulations in effect at the time of 
the April 26, 1995 Board decision, the effective date based 
on a claim received after a final disallowance is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) (1994).  The effective 
date of reopened claims will be the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) (1994). 

A "finally adjudicated claim" was defined as an application 
for a benefit which has been disallowed by the RO and which 
becomes final by the expiration of the one-year period 
following the date of notice of the RO's decision or by the 
denial by the Board on appellate review, whichever is later.  
38 C.F.R. § 3.160(d) (1994).  A "reopened claim" was defined 
as any application for a benefit received after final 
disallowance of an earlier claim.  38 C.F.R. § 3.160(e) 
(1994).

A decision of the Board was final unless the Chairman of the 
Board ordered reconsideration of the decision, or the 
claimant filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (1994).  

A determination of the RO was final unless an appeal to the 
Board was perfected in a timely manner.  38 C.F.R. § 20.1103 
(1994).  When a determination of the agency of original 
jurisdiction is affirmed by the Board, such determination is 
subsumed by the final appellate decision.  38 C.F.R. 
§ 20.1104 (1994).

The veteran filed a motion with the Board for revision of the 
April 1995 Board decision based on alleged CUE in that 
decision.  The veteran asserts that the effective date for 
the grant of service connection should be from June 1988 
because the medical evidence shows that this was the date of 
the first diagnosis of PTSD.  

By rating action in December 1988, the RO denied the 
veteran's claim for service connection for PTSD.  In an April 
1989 confirmed rating action, the RO continued the denial of 
service connection for PTSD.  The veteran perfected an appeal 
of the denial of service connection for PTSD.

In a February 1990 decision, the Board denied the claim for 
service connection for PTSD.  

On September 6, 1990, the RO received the veteran's request 
to reopen the claim for entitlement to service connection for 
PTSD.

The veteran had apparently appealed the February 1990 Board 
decision to the Court.  Of record is a November 1990 
Stipulation for Voluntary Dismissal showing that the veteran 
agreed to dismissal of his appeal to the Court.

By rating action in September 1991, service connection for 
PTSD was granted and rated as 50 percent disabling, effective 
from September 6, 1990.  

The veteran perfected an appeal to the Board of the issue of 
entitlement to an effective date earlier than September 6, 
1990 for the grant of service connection for PTSD and for a 
rating in excess of 50 percent for PTSD.

By Decision dated on April 26, 1995, the Board denied 
entitlement to an effective date earlier than September 6, 
1990 for the grant of service connection for PTSD.  The Board 
found that the December 1988 RO rating decision denying 
service connection for PTSD was subsumed by the February 1990 
Board decision.  It was found that no claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) existed as a 
matter of law with respect to the December 1988 rating 
decision.  It was further concluded that the February 1990 
Board decision denying service connection for PTSD was final 
and not subject to collateral review for clear and 
unmistakable error under 38 C.F.R. § 3.105(a).  The Board 
indicated that the request to reopen the claim for service 
connection for PTSD was received on September 6, 1990.  It 
was determined that under the governing law, the effective 
date for a grant of service connection on the basis of 
receipt of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. §§ 5108, 5110; 38 C.F.R. §§ 3.156, 
3.400(q)(1)(ii).  It was indicated that the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim.  

The veteran submitted his request for review of a Board 
decision on the grounds of CUE in October 2001. 

In November 2001, the veteran was notified that the rules 
relating to CUE requests could be found at 38 U.S.C.A. § 7111 
and 38 C.F.R. § 20.1400.  He was urged to review them. 

The veteran's Motion for Reconsideration of the April 1995 
Board decision was denied in May 2002.

There is support in the record for the Board's finding in the 
April 1995 decision that an effective date earlier than 
September 6, 1990 for the grant of service connection for 
PTSD was not warranted.  The RO denied the claim for service 
connection for PTSD by rating action in December 1988.  The 
veteran perfected an appeal and the Board denied service 
connection for PTSD in a February 1990 decision.  Although 
the veteran appealed that Board decision to the Court, he 
voluntarily dismissed his appeal to the Court, and the 
February 1990 Board decision is final.  The veteran's request 
to reopen the previously denied claim for service connection 
for a PTSD was received by the RO on September 6, 1990.  By 
rating action in September 1991, the RO reopened the claim 
and granted service connection for PTSD.  The effective date 
of the grant of service connection was established from 
September 6, 1990, the date of receipt of the request to 
reopen.

The Board correctly determined that the December 1988 rating 
action was subsumed by the February 1990 Board decision.  38 
C.F.R. § 20.1104 (1994).  The record indicated that the 
veteran dismissed the appeal of the February 1990 Board 
decision and the Board decision became final.  The request to 
reopen the claim was received on September 6, 1990.  The 
Board correctly determined that an effective date earlier 
than September 6, 1990 for the grant of service connection 
for PTSD was not warranted as this was the date the claim was 
received.  There is no evidence that a claim to reopen was 
received following the final February 1990 Board decision and 
prior to September 6, 1990.  The effective date for a claim 
based on a reopened claim is the later of either the date of 
receipt of the claim or the date entitlement arose.  See 38 
C.F.R. § 3.400(q)(1)(ii), (r) (1994).  Thus, there is a 
tenable basis in the record and the law for the Board's April 
1995 decision. 

The veteran has asserted that the medical evidence supported 
a grant of service connection for PTSD prior to September 
1990.  However, the April 1995 Board decision was based on 
facts surrounding the receipt of the claim to reopen and the 
prior final Board and RO decisions.  The resolution of the 
issue did not necessarily involve consideration of the 
medical evidence of record.  Neither the veteran nor his 
representative have alleged CUE in the February 1990 Board 
decision which denied entitlement to service connection for 
PTSD.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.

The April 1995 Board decision discussed the facts shown in 
the record and based its conclusion on those facts.  The 
veteran has not pointed to any fact that was known at the 
time that was not before the Board at the time of the April 
1995 decision.  At most, the veteran and his representative 
are disagreeing with how the Board evaluated the facts before 
it, which cannot constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d) (2001).  It is not absolutely clear that 
the result of the April 1995 Board decision would have been 
different, and there is no clear and unmistakable error in 
it.  38 C.F.R. § 20.1403(c) (2001).

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  
As such, the Board's April 1995 decision was not clearly and 
unmistakably erroneous.

The claim of clear and unmistakable error in the April 1995 
denial of the claim for entitlement to an effective date 
earlier than September 6, 1990, for a grant of service 
connection for post-traumatic stress disorder (PTSD), must be 
denied, under the law and regulations that were in effect 
when it was rendered.  38 C.F.R. § 20.1403(b)(1) (2001).


ORDER

The motion for reversal on the basis of CUE in an April 1995 
decision of the Board denying entitlement to an effective 
date earlier than September 6, 1990, for a grant of service 
connection for post-traumatic stress disorder (PTSD), is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



